Case 2:19-cv-06647-FB-PK Document 28 Filed 09/18/20 Page 1 of 2 PageID #: 169




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
  WENDY TWARDZIK,

                        Plaintiff,

  v.                                                 Civ. No.: 19-CV-06647-FB-PK

  MISONIX, INC. and MICHAEL MCMANUS,                 STIPULATION AND ORDER OF
                                                     DISMISSAL WITH PREJUDICE
                        Defendants.

             IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff and

Defendants, through their respective undersigned counsel, that the above-captioned action be

dismissed in its entirety, with prejudice, and with no award of attorneys'
                                                                attorneys’ fees, costs or

disbursements by the Court to any party.

VLADECK, RASKIN
VLADECK,   RASKIN && CLARK,
                      CLARK, P.C.
                             P.C.              JACKSON LEWIS P.C.
ATTORNEY FOR PLAINTIFF
ATTORNEY                                       ATTORNEY FOR DEFENDANT
                                               ATTORNEY         DEFENDANT MISONLY,
                                                                               MISONIX,
565
565 Fifth Avenue, 9
    Fifth Avenue,  th Floor
                  9th Floor                    INC.
New York, New York 10017                       58 South Service Road, Suite 250
(212)
(212) 403-7300
      403-7300                                 Melville, New York 11747
                                               (631) 247-0404
         /s/ Jeremiah
 By: ____/s/          Iadevaia
             Jeremiah Iadevaia
 JEREMIAH IADEVAIA, ESQ.                       By: ___________________________
                                                      /s/ Jeffrey M. Schlossberg
                                               JEFFREY M. SCHLOSSBERG, ESQ.

        August 24,
 Dated: August 24, 2020
                   2020                        Dated: ______________________________
                                                        9/18/20


GORDON & REES
ATTORNEY FOR DEFENDANT
ATTORNEY          DEFENDANT MICHAEL
MCMANUS
MCMANUS
                      28th Floor
1 Battery Park Plaza, 28th
New York, New York 10004
(212) 453-0747

       /s/ Jeffrey A. Camhi
                      Camhi
 By: _____________________
 JEFFREY A. CAMHI, ESQ.

            9/18/20
 Dated: ______________________________
Case 2:19-cv-06647-FB-PK Document 28 Filed 09/18/20 Page 2 of 2 PageID #: 170




 SO ORDERED: _____________________
                 U.S.D.J.




4841-2902-1889, v. 1




                                     2
